DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 06/09/2022 is acknowledged.  Claims 5-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/06/2022.

Claims 1-4 were examined on their merits.

Claim Objections

Claim 1 is objected to because of the following informalities: “idopayranosiduronic” should be changed to “idopyranosiduronic”.  Appropriate correction is required.


Claim 3 is objected to because of the following informalities:  The word “comprising should be deleted from the claim.  Appropriate correction is required.

Drawings

Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the detectably labeled substrate".  There is insufficient antecedent basis for this limitation in the claim.  For purposes, of examination the limitation has been interpreted as the detectably labeled IDS substrate.  Claims 2-4 are rejected as being dependent upon rejected Claim 1.
Claims 3 recites the limitations “the separate reaction mixtures” and "the same matrix".  There is insufficient antecedent basis for these limitations in the claim.  Claim 4 is rejected as being dependent upon rejected Claim 3.

Claim 4 recites “the three or substrate reactions”.  It is unclear if the claim is referencing the three or more reference standard reactions of Claim 1, step a), the at least first, second and third quality control reactions of Claim 1, step b), the three or more separate substrate reactions of Claim 1, step c) or all of the above.  For purposes of examination, the Examiner has interpreted the substrate 4-MU concentration is applying only to the reference standard reactions of Claim 1, step a).  The Examiner notes the claim also recites 4MU which lacks antecedence basis in Parent Claims 1 and 3 which only refer to 4MU-IDS.  It is unclear if the limitation refers to the concentration of 4MU in the 4MU-IDS or to 4MU released by enzymatic action.  If the latter, the Examiner notes that the claims are drawn to a system and not a method.  For purposes of examination, the Examiner has interpreted the claim are referring to the amount of 4MU in the 4MU-IDS substrate.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Azadeh et al. (2017), cited in the IDS, in view of Dean et al. (2006).

Azadeh et al. teaches three or more reference reactions comprising AGT-182 (a chimera of iduronate-2-sulfatase/I2S/IDS and IgG, see Pg., 89, Column 2, Lines 15-19) and the detectably labeled substrate 4-MUS (Pg. 91, Column 2, Lines 12-18 and Fig. 1);
separate quality controls reactions comprising AGT-182 were prepared at high (HQC), medium (MQC), low (LQC), upper limit of quantitation (ULOQ) and lower limit of quantitation (LLOQ) levels (Pg. 90, Column 1, Lines 40-47 and Pg. 93, Table 1);
separate substrate (4-MUS) reactions at 1.2, 0.6, 0.3, 0.12 and 0.06 mg/mL (Pg. 90, Column 2, Lines 19-24), wherein the range comprises 1.2 mg/mL = 0.0025 mmol/mL = 2500 µM to 0.06 mg/mL = 0.0001 mmol/mL = 100 µM;
a plurality of sample reactions comprising a biological sample (human plasma) and the detectably labeled substrate 4-MUS (Pg. 90, Column 2, Lines 25-30 and Pg. 91, Fig. 1)

Azadeh et al. does not teach wherein the iduronate-2-sulfatase (I2S) is a recombinant, or wherein the separate quality control reactions include 4-MUS, as required by Claim 1;
or further comprising duplicate reactions of the reference standards and quality control reactions, as required by Claim 2.  

Dean et al. teaches that iduronate-2-sulfatase (I2S) may be prepared recombinantly (Pg. 644, Column 1, Lines 32-36).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Azadeh et al. of assaying reference standards for the activity of a chimeric I2S enzyme and the detectably labeled substrate 4-MUS because this is no more than the substitution of one known element (recombinant I2S enzyme) for another (chimeric I2S enzyme) to obtain predictable results (hydrolysis of sulfate from 4-MUS substrate).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to assay the enzymatic characteristics of a known I2S enzyme in a known reference standard assay. There would have been a reasonable expectation of success in making this modification because both enzymes are known I2S enzymes and would be expected to function in the same assay using the same 4-MUS substrate.

While the Azadeh et al. reference does not specifically teach the separate quality control reactions include 4-MUS substrate, it would have been obvious to those of ordinary skill in the art to include the substrate so as to be able to detect the activity of the I2S enzyme.  Motivation to do so would come from the desire to visible detect the enzyme activity in its substrate.  There would have been a reasonable expectation of success in making this modification because the reference discloses that 4-MUS is a known substrate for the detection of I2S enzyme activity.

With regard to the limitations of Claim 2, of providing duplicate reactions of at least the reference standards and quality control reactions, it would have been obvious to those of ordinary skill in the art to include duplicate reactions of the reference standards and quality control reactions in order to increase the number of data points in controlling for experiment variables.  Those of ordinary skill in the art would have been motivated to make this modification in order to have as many data points as possible to control for assay variability.  There would have been a reasonable expectation of success in making this modification because the use of duplicative standards and quality control reactions is known in the biological arts, to expand the data set to control for assay variability as well as confirming experimental results.

Claim(s) 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Azadeh et al. (2017), cited in the IDS, in view of Dean et al. (2006) and Bernhardt et al. (WO 2016/100603 A1).

The teachings of Azadeh et al. and Dean et al. were discussed above.  Specifically, Azadeh et al. teaches separate quality controls reactions comprising AGT-182 were prepared at high (HQC), medium (MQC), low (LQC), upper limit of quantitation (ULOQ) and lower limit of quantitation (LLOQ) levels (Pg. 90, Column 1, Lines 40-47 and Pg. 93, Table 1).

Azadeh et al. does not teach wherein the separate quality control reaction mixtures are included on the same matrix, as required by Claim 3.

Bernhardt et al. teaches multiple iduronate-2-sulfatase reactions with the detectable 4-MUS substrate on multiwell plates (Pg. 61, Paragraphs [0183]-[0184] and Figs 2-3).

It would have been obvious to those of ordinary skill in the art to include separate quality control reaction mixtures on the same matrix, such as a multiwell plate, because this would consolidate all of the reactions into one location for assay.  Those of ordinary skill in the art would have been motivated to make this modification in order to have all the reactions in one location for analysis.  There would have been a reasonable expectation of success in making this modification because the use of multiwell plates to contain multiple reaction mixtures is known to those of ordinary skill in the biological arts, see Bernhardt et al. above.

Claim Interpretation

The limitation of Claim 4 reciting, “wherein the concentration of 4MU in the reference standard reactions comprise serial dilutions of a 1.25 to 2.5 mM stock 4MU solution”, has been interpreted as a product-by-process limitation wherein the product is the concentration of 4MU in the reference standard reactions and the process is the serial dilution of 1.25 to 2.5 mM stock 4MU solutions.  The MPEP at 2113, I and II states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

Claim(s) 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Azadeh et al. (2017), cited in the IDS, in view of Dean et al. (2006) and Bernhardt et al. (WO 2016/100603 A1).




The teachings of Azadeh et al. and Dean et al. were discussed above.  Specifically, Azadeh et al. teaches separate substrate (4-MUS) reactions at 1.2, 0.6, 0.3, 0.12 and 0.06 mg/mL (Pg. 90, Column 2, Lines 19-24), wherein the range comprises 1.2 mg/mL = 0.0025 mmol/mL = 2500 µM to 0.06 mg/mL = 0.0001 mmol/mL = 100 µM.

The references do not teach wherein the concentration of 4MU in the separate substrate reactions is 0.235 to 50 µM, as required by Claim 4.

The ordinary artisan before the effective filing date of the claimed invention would have found it obvious to modify the concentrations of 4-MUS substrate as taught by Azadeh et al. to those claimed because the reference already teaches determining and optimizing the workable ranges of the substrate and the further determination of the optimal or workable ranges of the substrate by routine experimentation and optimization is not inventive.  In this instance, the concentration of 4-MU in the substrate reactions will directly affect the amount of fluorescent detectable signal produced by the activity of the enzyme.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective 4MU substrate concentration.  There would have been a reasonable expectation of success in making this modification because the reference already provides a concentration range for the same substrate and the determination of result effective variables by routine optimization and experimentation is within the purview of those of ordinary skill in the art.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/10/2022